Citation Nr: 0702800	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 10, 1946, to July 
17, 1946.  The appellant is the veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  Subsequently jurisdiction of the claims files was 
transferred to the Winston-Salem, North Carolina RO following 
a move by the appellant.

In March 2005, the appellant was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The case was remanded in December 2005, and has been returned 
for review by the Board.


FINDINGS OF FACT

1.  The veteran died in January 2004.

2.  Prior to his death, the veteran had established service 
connection for rheumatic fever, evaluated as 60 percent 
disabling.  

3.  A death certificate dated in January 2004 lists the 
immediate cause of death as coronary artery disease; due to 
(or as a consequence of) chronic renal insufficiency or 
diabetes.

4.  The veteran's fatal condition was not caused by any 
incident of service, including rheumatic fever or valvular 
heart disease, and the service connected disorder did not 
contribute to death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in January 2004 and January 2005.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in October 2006.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

A review of the record discloses that at the time of death, 
the veteran was service-connected for rheumatic fever 
effective from July 1946, last evaluated as 60 percent 
disabling for severe valvular disease, effective from July 2, 
2002.  This was based on July 2002 VA hospitalization during 
which cardiac catheterization and EKG showed multivessel 
disease, decreased ejection fraction and severe valvular 
dysfunction, and discharge diagnoses of coronary artery 
disease (CAD) with valvular disease, end-stage renal disease, 
and diabetes.

The terminal hospitalization records reflect that the veteran 
was admitted to a VA facility for fatigue after dialysis, and 
suddenly became apneic and pulseless.  Despite efforts, death 
was pronounced by cardiopulmonary arrest.  There was no 
autopsy.  The veteran died on January [redacted], 2004.  He was 73 
years old.

The death certificate signed on January [redacted], 2004, by Dr. S. 
reveals that the immediate cause of death listed was coronary 
artery disease.  Chronic renal insufficiency and diabetes 
were listed in sequential order as underlying causes related 
to the cause of death.  

In an April 2004 opinion, a VA examiner, Dr. H., reviewed the 
veteran's claims folders and noted that the veteran had 
multiple medical problems.  The physician cited to the causes 
of death listed on the death certificate and specifically 
indicated that there was no part II cause of death noted.  He 
concluded that the veteran's rheumatic fever was not the 
immediate cause of death.  He explained that given the fact 
that the veteran had severe CAD, diabetes, and hypotension, 
it was medically reasonable to conclude that these 
disabilities resulted in his death.  While rheumatic heart 
disease and valvular disease led to a weak heart, they were 
not the ultimate cause of death.  

Dr. M., a Nephrology Fellow at VA and familiar with the 
veteran's treatment, in May 2004 letter noted that the 
veteran had end stage renal disease thought secondary to 
diabetes and hypertension, and significant valvular heart 
disease with associated cardiomyopathy.  This physician also 
pointed out that although end stage renal disease is 
associated with CAD, it was unlikely that his death was 
caused directly by renal failure.  Dr. M. concluded that it 
was likely that the veteran was suffering from progressive 
heart failure prior to his death.  

A VA physician, Dr. W., amended the death certificate in May 
2004.  It was indicated that the cause of death was coronary 
artery disease, and then valvular heart disease, chronic 
renal insufficiency, and diabetes were sequentially listed as 
underlying causes of death.  The physician provided no basis 
or rationale for the amendment. 

In light of the amended death certificate, the Board 
requested further medical opinion regarding the veteran's 
death.  The case was returned for review by Dr. H. and Dr. W.  
In May 2006, Dr. H. reviewed the case.  He contacted Dr. W. 
(who is no longer employed by the VA) in order to obtain 
insight into the reasoning behind the amended death 
certificate.  Dr. W. had difficulty recalling the case and 
the circumstances leading to the amendment of the death 
certificate.  Dr. H. reviewed the history with Dr. W.  Dr. W. 
was unsure as to why he amended the death certificate, but 
stated that the valvular heart disease was not etiologically 
related to the coronary heart disease.  He did not believe 
the valvular heart disease satisfied the causation criteria 
outline in the regulations.  He explained that valvular heart 
disease was only a minimal contributor to the overall multi-
system vascular problem and was not the primary or immediate 
cause of death.  Dr. H. also indicated that there was no 
change in his original opinion.   

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

The medical evidence does not demonstrate that the veteran's 
service-connected disorder, either singly or collectively, 
caused or hastened to cause his death in any manner.  

The Board is cognizant of the appellant's contentions, to the 
effect that her husband's death was the product of service 
connected rheumatic heart disease.  However, the clinical 
record does not indicate that the rheumatic heart disease 
caused, hastened, or contributed substantially or materially 
toward death.  To the contrary, the medical opinions of 
record indicate that there was no significant relationship 
between the veteran's death and valvular heart disease.  The 
Board took careful consideration of the amended certificate 
of death which suggested that the valvular heart disease was 
substantially related to his death, but as pointed out by 
Dr. W., the physician who amended the death certificate, 
although the veteran had vavular heart disease at the time of 
his death, it was minimally related.  Moreover, this was 
corroborated by Dr. H.  

The Board also considered the opinion of Dr. M., the 
nephrologist, who indicated that the veteran was suffering 
from progressive heart disease prior to his death.  This 
statement simply corroborates the medical opinions of record, 
in that; heart disease was a factor in his death.  But this 
statement does not indicate that the veteran's valvular heart 
disease was substantially and materially related to the 
veteran's death.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death. 


ORDER

Service connection for the cause of death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


